*3
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that appellant’s convictions be affirmed. When viewed in the light most favorable to the government, see United States v. Clark, 184 F.3d 858, 863 (D.C.Cir.1999), the evidence was sufficient to demonstrate that appellant “knew of, and was in a position to exercise dominion and control” over the gun and ammunition. See United States v. Byfield, 928 F.2d 1163, 1166 (D.C.Cir.1991)
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.